     Case: 1:19-cv-01936 Document #: 1 Filed: 03/20/19 Page 1 of 10 PageID #:1                                                        Ec.

           [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




                                      UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF ILLINOIS                                        RECEIVED
                                                                                                                 l,tAR 2 0   20$ull
                                                                                                              THOMASGBRUTON
                                                                                                         CLERK, U.S. DISTRICT COURT
  Lrc^      c            lo^E.,L

 (Enter above the full name
 of the plaintiff or plaintiffs in
 this action)                                                      9-cv-01936
                                                                1 :1
                                                                Judge Jorge L. Alonso
                               vs.
                                                                Magistrate Judge Sunil R. Harjani
tl r'\ (r\ 6ry-rH \.uCAC.€

.-J         e*a+#
                      Co.n"{11 T.+tu \u
 \"vr(PnGe co'a*(r1                              \L
 (Enter above the full name of ALL
 defendants in this action. Do not
 use "et al.")

 CHECK ONE ONLY:

                     COMPLAINT UNDERTHE CIVIL RIGHTS ACT, TITLE                                            42 SECTION 1983
                     U.S. Code (state, county, or municipal defendants)

                     coMpLAINT UNDER THE CONSTITUTION ("BMNS" ACTION), TITLE
                     28 SECTION 1331 U.S. Code (federal defendants)

                     OTHER (cite statute, if known)

 BEFORE FILLING OUT THIS COMPI}IINT, PLEASE REFER TO "INSTRUCTIONS FOR
 FILING." FOLLOW THESE INSTRACTIONS CAREFALLY.




           ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l
     Case: 1:19-cv-01936 Document #: 1 Filed: 03/20/19 Page 2 of 10 PageID #:2

         If   you need additional space for ANY section, please attach an additional sheet and reference that section.l




I.     Plaintiff(s):

       A.          Name:            Lo.. a                  1o.^(olr
       B.          List all aliases:                         N/fr
       C.          Prisoner identification number:                     llq        5 31
       D.          Place of present confinement:                     11IA
       E.          Address:                                    r\ /fi
       (If there is more than one plaintiff, then each plaintiff must list his or her name, aliases, I.D.
       number, place of confinement, and current address according to the above format on a
       separate sheet of paper.)

tL     Defendant(s):
       (In A below, place the full name of the first defendant in the first blank, his or her official
       position in the second blank, and his or her place of employment in the third blank. Space
       for two additional defendants is provided in B and C.)

        A.         Defendant:

                   Title:              F\ T€
                   Place of Employment:
                                                                                              g)^ y",

        B.         Defendant:
                                                                                                'r .d L
                   Title:                    t.\ l'ft-
                   Place of Employment:                   fl /1+
        C.         Defendant:

                   Title:                   fl      1+

                   Place of Employment:                      F\ /fi
        (If you have more than three   defendants, then all additional defendants must be listed
        according to the above format on a separate sheet of paper.)




                                                                                                                      Revised 9/2007




         Uf   you need additional space for ANY section, please attach an additional sheet and reference that section.]
       Case: 1:19-cv-01936 Document #: 1 Filed: 03/20/19 Page 3 of 10 PageID #:3

           [f   you need additional space for ANY section, please attach an additional sheel and reference that section.l




III.     List ALL lawsuits you (and your co-plaintiffs, if any) have filed in any state or federal
         court in the United States:
                                                                                                -l
                     Name of case and docket number:                ?-: \ S c -r           \ -1


         B.          Approximate date of filing lawsuit:                   *rsttq
         C.          List all plaintiffs (if you had co-plaintiffs), including any aliases:
                             Lde             "aa^<;t-\


         D.          List all defendants:



                            rtccla-^Jl
         E.             rt in which the I              it was filed (if federal court, name the district; if state court,
                     name the county):                                                                                                  r,\$sro-
         F.          Name ofjudge to                   case was assigned:         .t|a.n ...lr\ q 'lJeL

         G.          Basicclaimmade:                  "\a -vsC                   \qg'3

         H.          Disposition of this case (for example: Was the case dismissed? Was it appealed?
                     Is it still pending?): €:Fl\l          G"-\\ ar


         I.          Approximate date of disposition:                           r\ /1t

IF YOU HAVE FILED MORE THAII ONE LAWSUIT, THENYOU MUST DESCRIBE THE
ADDITIONAL LAWSUITS ON ANOTHER PIECE OF PAPER, USING THIS SAME
FORMAT. REGARDLESS OF HOW MANY CASES YOU HAVE PREVIOUSLY FILED,
YOU WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
AND FAILURE TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. CO.
PLAINTIFFS MUST ALSO LIST ALL CASES THEY HAVE FILED.




                                                                                                                       Revised 9/2007




          [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
       Case: 1:19-cv-01936 Document #: 1 Filed: 03/20/19 Page 4 of 10 PageID #:4

               ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l




ilI.      List ALL lawsuits you (and your co-plaintiffso if any) have filed in any state or federal
          court in the United States:

          A.           Name of case and docket number:


          B.           Approximate date of filing lawsuit:                  4lp1 /tq
          C.           List allolaint iffs (if you had co-plaintiffs), including any aliases:
                                                1rrn(.          ,-r-,
                      -L*rts
          D.           List all defendants:        Qi -,
                          C- e"\ x.r,n




          E.           Court in which the lawsuit was filed (if federal court, name the district; if state court,
                       name the county): C:redrrrn              et -rirAl,t -, r\o.totr\lido-r
                                                                     \I.at*c+
          F.          Name ofjudge to whgm case was assigned: *\o^,o....\c\z- I..r Aeu
                       t\.^-K - 6' \.^;a               -

          G.           Basic claim made:        T\


          H.           Disposition of this case (for example: Was the case dismissed? Was it appealed?
                       Is it stillpending?): Ghr..\ Qlnel.,re-r
                                                                                     ..\,

                      Approximate date of disposition:                  rl /ft

IF YOU HAVE FILED MORE THAN ONE LAWSUIT, THEN YOU MUST DESCRIBE THE
ADDITIONAL LAWSUITS ON ANOTHER PIECE OF PAPER, USING THIS SAME
FORMAT. REGARDLESS OF HOW MANY CASES YOU HAVE PREVIOUSLY FILED,
YOU WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLBTELY,
AND FAILURB TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. CO-
PLAINTIFFS MUST ALSO LIST ALL CASES THEY HAVE FILED.




                                                                                                                          Revised 9/2007




           [lfyou need additional space forANY section, please attach an additional sheet and reference that section.l
       Case: 1:19-cv-01936 Document #: 1 Filed: 03/20/19 Page 5 of 10 PageID #:5

           ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l




III.     List ALL lawsuits you (and your co-plaintiffs, if any) have filed in any state or federal
         court in the United States:

         A.       Name of case and docket number:                      9.lffi<r-r                 r.ab

         B.        Approximatedateoffilinglawsuit:                        1 I tt / I 4
         C.        List all plaintiffs (if you had co-plaintiffs), including any aliases:
                         L.-i e            -\ <.nX.tU


         D.        List all defendants:




         E.        Court in which the lawsuit was filed (if federal court, name the district; if state court,
                                               N.e\.ld- et \i-S\
                   name the county): Fr^*etl,'.t

                   Name ofjudge to whom case was assigned: +\s,^,- .r L.\ , T.^AA"
                    l\a.( -6 \r-na
         F.
                                                    "

         G.        Basic claim      made:       \ P- rASc                 \   t{ tr3


         H.        Disposition of this case (for example: Was.the case dismissed? Was it appealed?
                   Is it still pending?): \'.
                                                            ='* =="*

                   Approximate date of disposition'                 Ockolcq-                %O          U p-,[ 6
                                                                                                    ,

IF YOU HAVE FILED MORB THAN ONE LAWSUIT, THEN YOU MUST DESCRIBE THE
ADDITIONAL LAWSUITS ON ANOTHER PIECE OF PAPER, USING THIS SAME
FORMAT. REGARDLESS OF HOW MANY CASES YOU HAVE PREVIOUSLY FILED,
YOU WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
AND FAILURE TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. CO-
PLAINTIF'FS MUST ALSO LIST ALL CASES THEY HAVE FILED.




                                                                                                                       Revised 9/2007




           ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l
      Case: 1:19-cv-01936 Document #: 1 Filed: 03/20/19 Page 6 of 10 PageID #:6

          ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l




ry.     Statement of Claim:

        State here as briefly as possible the facts of your case. Describe how each defendant is
        involved, including names, dates, and places. Do not give any legal arguments or cite any
        cases or statutes. If you intend to allege a number of related claims, number and set forth
        each claim in a separate paragraph. (Use as much space as you need. Attach extra sheets
        if necessary.)



                                                            hnrn , -, *Ugr- \




                                                                                                                                       "A

cle .-,^r t r.\7a -\\ og^ \ du r I-6*oA
                                 16* rrA ii.t
                                           n                                          -.nor     K ,r.r         ..r,e -tr.rrsta-1S



c   t*<rL -di


                                                                                                        l-i-l




                                                                                                                      Revised 9i2007




          ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l
  Case: 1:19-cv-01936 Document #: 1 Filed: 03/20/19 Page 7 of 10 PageID #:7

      ilf you need additional space for ANY section, please attach an additional sheet and reference that section.]




                                                                                                                                  dl6't+
                                                                                                  "i,n -\1,,,t
                                                                                                                                  \
                               \-r\A           i-r




                                                                                   -rt \a..-t6
A)scr\-",,1nr."*lo-r'+el "\p,                                      -,",l- bdL                 lc^c,a"n-€&             q,    -,--.
                                                           =


                                      a$jr        I
                                                      ^f-l9r.711
        *t **A c.l                                       't c-f
^r.r^Ie                                  .-nr-t..                     J-c*r^,-,r.;q nd -to lrA
                           rr (-   c*G
                                             ^ fro          A            hi,t , *+ t_ eF<Fc_




                                                                                                                 Revised 9/2007




      [fyou need additional space forANY section, please attach an additional sheet and reference that section.]
  Case: 1:19-cv-01936 Document #: 1 Filed: 03/20/19 Page 8 of 10 PageID #:8

      ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l




                                                                                C;.c-lr.}*- C6.^fi-
                                                                                    S.   r'^rd;$" -r"ir-\\.t (rr-r
                            Jcr.^.l.-,            .\n-r\.r., \ co^^ \^;
nn, Alr     I c+r\t                 aLaqt* =\\^1.- \nL-,..,^nanl- Ca.,Ai{\oaq
                                                    1}rJ -^.,<}.\r" I -r".-\g




                                               \+L...a;-r b--
    r?^/d-$1               -t-o      x/..^        t   rr}..t J.b

                            ,\c-l-                    .-\* - 0n
                                                                          (-\



                       y^rQ-..r   .-r.r\^S.\                      ,...\so



                                                                                                                  Revised 9/2007




      ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l
   Case: 1:19-cv-01936 Document #: 1 Filed: 03/20/19 Page 9 of 10 PageID #:9

          [f you need additional space for ANY section, please attach an additional sheet and reference that section.l




                                                  .K.                                                        \cf,                      ,19,

\ -^roaa                                                                                      -\l^J.            Ir\-




-t-rll<                                                                - r-ke-t$




                               of-.,.* \

                -t-G v..,.A.\:

                                                                                                                                       "r;
                                           .e-+-.. R*GE




                                                                                                                      Revised 9/2007




          [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
            Case: 1:19-cv-01936 Document #: 1 Filed: 03/20/19 Page 10 of 10 PageID #:10

                 !fyou need additional space forANY section, please attach an additional sheet and reference that section.l




                Relief:

                State briefly exactly what you want the court to do for you. Make no legal arguments. Cite
                no cases or statutes.

O"Ao," o.                                           ':;;r


                       .i-H -+\,. qd nr.J #r\AL-\= , +-r -\dA                                                Co/r(eji ;,      rt=G-.-Jbo-
                       plaintiff demEilds that the case be tried uy i jury.                                       n       NO



                                                                                  CERTIFICATION

                                                By signing this Complaint, I certify that the facts stated in this
                                                Complaint are true to the best of my knowledge, information and
                                                belief. I understand that if this certification is not correct, I may be
                                                subject to sanctions by the Court.

                                                Signed this         I          day   of il..r.-Lr , 20 l'1


                                                (Signature of plaintiff or plaintiffs)

                                                      Lai e                 1"--.rZ-4.\",
                                                (Print name)

                                                      o-'\    q b 21
                                                (I.D. Number)


                                                           u\ A,t\tn-                            La.-r,l-
                                                 r\                                       -
                                                      O,r+f.-r rfo-avor             ar        \L           GO5{ 2
                                               (Address)




                                                                        6                                                    nevised 9/2007
                 [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
